[Cite as Vintilescu v. Schaffner, 2017-Ohio-924.]



                             STATE OF OHIO, BELMONT COUNTY
                                  IN THE COURT OF APPEALS
                                        SEVENTH DISTRICT

NICOLAE VINTILESCU, Trustee of the                  )
Vintilescu Family Trust, et al.                     )
                                                    )
        PLAINTIFFS-APPELLEES                        )            CASE NO. 15 BE 0002
                                                    )
VS.                                                 )                   OPINION
                                                    )
DAVID K. SCHAFFNER, et al.                          )
                                                    )
        DEFENDANTS-APPELLANTS                       )

CHARACTER OF PROCEEDINGS:                           Civil Appeal from the Court of Common
                                                    Pleas of Belmont County, Ohio
                                                    Case No. 13 CV 385

JUDGMENT:                                           Reversed and Remanded.

APPEARANCES:
For Plaintiffs-Appellees                            Attorney John Estadt
                                                    Attorney Kyle Bickford
                                                    46457 National Road West
                                                    St. Clairsville, Ohio 43950

For Defendants-Appellants                           Attorney David Schaffner
                                                    132 Fair Avenue, N.W.
                                                    New Philadelphia, Ohio 44663

JUDGES:

Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Carol Ann Robb


                                                    Dated: March 13, 2017
[Cite as Vintilescu v. Schaffner, 2017-Ohio-924.]
DeGENARO, J.

        {¶1}     Defendants-Appellants, David K. Schaffner, et al., appeal the trial
court's decision to apply the 1989 version of R.C. 5301.56, Ohio's Dormant Mineral
Act, and thereby granting summary judgment in favor of Plaintiffs-Appellees, Nicolae
Vintilescu, Trustee of the Vintilescu Family Trust, et al.
        {¶2}     It was error for the trial court to resolve this action by applying the 1989
version of R.C. 5301.56 as the Ohio Supreme Court recently held the 2006 version
controls. Accordingly, the trial court's judgment is reversed and the case remanded
for the trial court to apply the 2006 version of R.C. 5301.56, pursuant to the Ohio
Supreme Court's recent rulings regarding the DMA.
        {¶3}     Appellees are the surface owners of certain real property in Belmont
County. On October 21, 2013, Appellees filed a complaint against Appellants for,
inter alia, quiet title. Underlying their claims was Appellees' assertion that R.C.
5301.56 operated to extinguish Appellants' severed mineral interests in that real
property. Appellants filed an answer and counterclaim. Appellees filed a Civ.R. 12(C)
motion for judgment on the pleadings. One of the disputed issues was whether the
1989 or 2006 version of R.C. 5301.56 controlled.
        {¶4}     On December 18, 2014, the trial court granted Appellees' motion for
judgment on the pleadings; in doing so it applied the 1989 version only and
dismissed Appellants' counterclaim. This appeal had been stayed on February 9,
2015 pending the Ohio Supreme Court's decision in multiple cases regarding, inter
alia, whether the 1989 or the 2006 version of R.C. 5301.56 controls.
        {¶5}     In Corban v. Chesapeake Exploration, L.L.C., Slip Opinion No. 2016-
Ohio-5796 (Sept. 15, 2016), ¶ 2, the Court held "the 2006 version of the Dormant
Mineral Act, which is codified at R.C. 5301.56, applies to all claims asserted after
June 30, 2006[.]" On October 11, 2016, this case was returned to the active docket.
        {¶6}     Appellants assert the following assignments of error:

        The trial court erred in applying the 1989 version of the Ohio Dormant
        Mineral Act to the subject case.
                                                                               -2-


       The trial court erred in determining that the 1989 Dormant Mineral Act
       "automatically" vested the mineral interest in the surface owners.

       {¶7}    In Corban, the Ohio Supreme Court held the 2006 version of R.C.
5301.56 controlled, reasoning in pertinent part:

               In accord with this analysis, we conclude that the 1989 law was
       not self-executing and did not automatically transfer ownership of
       dormant mineral rights by operation of law. Rather, a surface holder
       seeking to merge those rights with the surface estate under the 1989
       law was required to commence a quiet title action seeking a decree that
       the dormant mineral interest was deemed abandoned.
       ***
               Dormant mineral interests did not automatically pass by
       operation of law to the surface owner pursuant to the 1989 law. Thus,
       as of June 30, 2006, any surface holder seeking to claim dormant
       mineral rights and merge them with the surface estate is required to
       follow the statutory notice and recording procedures enacted in 2006 by
       H.B. 288. These procedures govern the manner by which mineral rights
       are deemed abandoned and vested in the surface holder and apply
       equally to claims that the mineral interests were abandoned prior to
       June 30, 2006.

Id. at ¶ 28, 31.
       {¶8}    This case was filed with the trial court well after June 30, 2006.
Granting judgment on the pleadings, the trial court only discussed and relied upon
facts within the 20 years prior to the effective date of the 1989 version, or within the
three-year statutory grace period ending March 22, 1992, and applied its
interpretation of the 1989 version of R.C. 5301.56 to those facts. There was no
discussion of the law or the facts relative to the 2006 version of R.C. 5301.56 by the
                                                                              -3-


trial court.
        {¶9}   That Appellees brought their complaint under the 1989 version does not
change the outcome. In Albanese v. Batman, Slip Opinion No. 2016-Ohio-5814, ¶ 16-
22 (Sept. 15, 2016), the Ohio Supreme Court concluded the 2006 version of R.C.
5301.56 applied, notwithstanding that plaintiffs' claims were originally framed under
the 1989 version.
        {¶10} Pursuant to Corban, the trial court erred by applying the 1989 version of
R.C. 5301.56 and granting judgment on the pleadings in favor of Appellees on that
basis. Accordingly, Appellants' assignments of error are meritorious. The judgment of
the trial court is reversed, Appellants' counterclaim is reinstated, and the case is
remanded in order for the trial court to apply the 2006 version of R.C. 5301.56,
pursuant to the Ohio Supreme Court's recent rulings regarding the DMA, including,
inter alia, Corban, to all the parties' claims.

Donofrio, J., concurs.

Robb, P. J., concurs.